Citation Nr: 0433525	
Decision Date: 12/17/04    Archive Date: 12/21/04

DOCKET NO.  93-13 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
lumbar spine disability, to include arthritis and 
degenerative disc disease, prior to December 23, 1996.

2.  Entitlement to a rating in excess of 20 percent for a 
lumbar spine disability, to include arthritis and 
degenerative disc disease, from December 23, 1996.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
to August 1975, and from September 1990 to August 1991.  
Historically, this case initially came before the Board of 
Veterans' Appeals (Board) on appeal from an April 1992 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona which, in pertinent part, 
granted service connection for "traumatic arthritis" of the 
lumbar spine with limitation of motion, rated 10 percent 
effective from August 11, 1991 (the date of the veteran's 
separation from service).  In February 1993, the veteran 
informed the RO that he had relocated to Ohio; hence, since 
that time the claim has been in the jurisdiction of the 
Cleveland, Ohio RO.  A Travel Board hearing was held before 
the undersigned in August 1995.  In August 1996 and July 
1998, the case was remanded by the Board for additional 
development of the evidence and for due process reasons.  In 
February 1998, the RO assigned a 20 percent rating for the 
service-connected lumbar spine arthritis effective from 
December 23, 1996.  In a September 1999 remand, the Board 
found, in essence, that the issue of entitlement to service 
connection for lumbar spine disc disease (denied by the RO in 
December 1992) was inextricably intertwined with the matter 
of an increased rating for lumbar spine arthritis.  In June 
2002, the RO granted service connection for degenerative disc 
disease of the lumbosacral spine.  The RO added that the 
conditions of traumatic arthritis and degenerative disc 
disease of the lumbosacral spine had been evaluated together, 
and that the effective date of the grant of service 
connection for degenerative disc disease was August 11, 
1991).  In October 2002, the veteran was notified of a recent 
change in the law regarding his appeal, namely those 
addressing the rating criteria for intervertebral disc 
syndrome, which became effective on August 22, 2002.  The 
Board undertook further development of the evidence in 
December 2002.  In August 2003 the case was remanded to 
ensure due process.  The issues are characterized as stated 
on the preceding page to reflect that there are "staged" 
ratings.  


The matter of entitlement to a rating in excess of 20 percent 
for a lumbar spine disability, to include traumatic arthritis 
and degenerative disc disease, from December 23, 1996 is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  Prior to August 21, 1995, the veteran's service-connected 
lumbar spine disability was manifested by no more than slight 
limitation of motion, and no more than mild intervertebral 
disc syndrome.  

2.  From August 21, 1995 through December 22, 1996 the lumbar 
spine disability was manifested by moderate disc disease with 
moderate limitation of motion, and no more than moderate 
intervertebral disc syndrome.  


CONCLUSION OF LAW

A 20 percent rating, but no higher, is warranted for the 
veteran's service connected lumbar spine disability (to 
include arthritis and degenerative disc disease) from August 
21, 1995 through December 22, 1996.  38 U.S.C.A. §§ 1155, 
5107 (West 2000); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 
(Codes) 5292, 5293, 5295 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107. Regulations 
implementing the VCAA have been published.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding the notice requirements mandated by the 
VCAA.  While a January 2004 letter provided notice of the 
VCAA (though not specifically mentioning "VCAA") as it 
pertained to the service connection claim, a prior statement 
of the case in September 1992 and several supplemental 
statements of the case (SSOCs), including those dated in 
January 1993, February 1998, May 1999 and June 2002 properly 
provided notice as to the "downstream" issue of an 
increased rating.  See VAOPGCPREC 8-2003.  Additionally, the 
June 2002 SSOC informed the veteran of pertinent VCAA laws 
and regulations.

Factual Basis

A June 1990 private X-ray report shows a diagnosis of minimal 
bulging at L5-S1.  

An August 1991 private MRI [magnetic imaging resonance] 
imaging report shows findings of lumbar spine intervertebral 
disc bulging at L3-4, and intervertebral disc protrusion at 
L5-S1.  The veteran reported a lifting injury to his back in 
May 1990.  

On December 1991 VA examination chronic lumbosacral strain 
was diagnosed.  History of bulging disc, no evidence of 
radiculopathy was also reported.  Normal lumbar spine range 
of motion was reported.  X-ray examination showed narrowing 
the intervertebral disc space at L5-S1.  

A March 1992 private "industrial recheck" medical report 
includes a diagnosis of recurrent low back pain and 
radiculopathy secondary to lumbar disc.  
On June 1992 VA examination probable discogenic disease at L-
4 and L-5 was diagnosed.  Range of motion study results noted 
full extension and rotation and flexion to 90 degrees.  The 
veteran reported radiating pain down his left leg to his toe.  
X-ray examination showed marginal hypertrophic changes and 
narrowing of the intervertebral disc space.  

The veteran testified on August 21, 1995 before the 
undersigned that he had radiating pain, starting in his low 
back, down into his left leg.  See page 3 of hearing 
transcript.  He complained of back spasms every 2 to 3 weeks, 
and of tenderness and swelling.  See page 4 of hearing 
transcript.  He also complained constant problems associated 
with urinating and problems sleeping, both due to his back 
problems.  See page 5 of hearing transcript.  He mentioned 
that his lumbosacral spine arthritis prevented him from 
bending forward more than 30 or 45 degrees, sideways more 
than 30 to 40 degrees and backwards more than 10 degrees.  
See pages 25 and 26 of hearing transcript.  

On December 1996 VA orthopedic examination lumbosacral 
tenderness, soreness and pain on motion were reported.  He 
was able to forward flex 60 degrees, extend to neutral and 
bend and rotate 25 degrees.  No neurologic involvement was 
observed.  Degenerative arthritis and degenerative disc 
disease of the lumbar spine was diagnosed.  The examiner 
noted that the problems associated with the veteran's back 
may cause him some difficulties with heavy and repetitive 
bending and lifting activities secondary to pain and 
fatigability.  No loss of coordination was observed.  
December 1996 X-ray examination revealed minimal early 
degenerative arthritis and left scoliosis.  

On September 1997 VA orthopedic examination the veteran 
complained of pain, stiffness, fatigability and lack of 
endurance.  He reported some flare-ups with heavy repetitive 
bending, occurring weekly and lasting 1 to 2 days.  
Examination showed some tenderness and soreness across the 
lumbar spine and some pain in the paraspinous muscles.  There 
was pain on motion.  The veteran was able to flex forward 50 
degrees, extend 10 degrees and bend and rotate 20 degrees.  
No neurologic abnormalities were noted.  Lumbosacral strain 
with arthritis and degenerative disc disease was diagnosed.  
X-ray VA examination showed degenerative arthritis with right 
scoliosis.

On January 1999 VA orthopedic examination the veteran denied 
any workers' compensation injury-related injury to his lower 
back.  The examiner commented that there was no evidence of 
any postservice superimposed pathology.  This finding, as 
pointed out by the Board in its September 1999 remand, was 
"fundamentally flawed," as the veteran had clearly suffered 
a back injury in June 1990 (between his two periods of active 
service).  Examination showed tenderness, soreness and pain 
to palpation.  Flexion to 70 degrees was observed, and the 
veteran was shown to be able to extend, bend and rotate to 20 
degrees with pain.  No neurologic abnormalities were noted.  
Residual injury, lumbosacral spine with traumatic arthritis 
was diagnosed.  

On May 2000 VA orthopedic examination the veteran complained 
of aching , soreness, pain and tenderness.  The back pain was 
noted not be radicular in nature.  The veteran wore a back 
brace at work for support.  Flare-ups were caused by 
repetitive use, accompanied by increased pain, triggering 
more stiffness, weakness and incoordination.  Examination 
showed lumbosacral tenderness, pain and some spasms.  Range 
of motion results showed that the veteran could flex forward 
to 60 degrees, and bend and rotate 25 degrees; all findings 
were noted to be limited by pain.  No sciatic notch 
tenderness was shown.  Lumbar spine arthritis and 
degenerative disc disease was diagnosed.  

Criteria

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of
38 C.F.R. Parts 3 and 4, whether or not they are raised by 
the veteran, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  The entire history of the veteran's 
disability is considered.  Consideration must be given to the 
ability of the veteran to function under the ordinary 
conditions of daily life.  38 C.F.R. § 4.10.  If there is a 
question as to which of two evaluations should apply, the 
higher rating is assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

Where, as here, the issues involve the assignment of an 
initial rating for a disability following the initial award 
of service connection for that disability, the entire history 
of the disability must be considered and, if appropriate, 
staged ratings may be applied.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

With regard to arthritis, the Board notes that under 38 
C.F.R. § 4.71a, Codes 5003 and 5010, degenerative arthritis 
and arthritis due to trauma are rated on the basis of 
limitation of motion of the specific joint or joints 
involved.

The rating criteria in effect prior to September 23, 2002 for 
Codes 5292, 5293 and 5295 are as follows:  

Slight limitation of the lumbar segment of the spine warrants 
a 10 percent evaluation, moderate limitation of motion 
warrants a 20 percent evaluation, and a 40 percent disability 
evaluation requires severe limitation of motion.  38 C.F.R. 
§ 4.71a, Code 5292.

For intervertebral disc disease, mild disc disease was rated 
10 percent; moderate disease with recurring attacks was rated 
20 percent; severe disease, with recurring attacks and 
intermittent relief, merits a 40 percent rating; and a 60 
percent rating is assigned for pronounced disease, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief.  
38 C.F.R. § 4.71a, Code 5293.

A 10 percent rating is warranted for lumbosacral strain with 
characteristic pain on motion.  A 20 percent rating is 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in a standing position.  A 40 percent rating requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  40 percent is the 
maximum rating assignable under this code.  38 C.F.R. 
§ 4.71a, Code 5295.

Analysis

The Board finds that the criteria for a 20 percent, but no 
higher, rating for the veteran's service connected lumbar 
spine disability were met from August 21, 1995 through 
December 22, 1996.  Significantly, at his August 21, 1995 
hearing before the undersigned the veteran described in 
detail symptoms which were confirmed present on December 23, 
1996 VA examination, and were the basis for the award of the 
20 percent rating by the RO from the date of the examination.  
Accordingly, the Board finds that disability warranting a 20 
percent rating was adequately shown as of the date of the 
hearing on August 21, 1995.   Prior to the hearing on August 
21, 1995, there was no evidence of more than slight 
limitation of motion or more than mild intervertebral disc 
syndrome.  Consequently, a rating in excess of 10 percent for 
the low back disability was not warranted prior to the date 
of the hearing.  The Board further finds that the criteria 
for a rating in excess of 20 percent are not met for the 
period from August 21, 1995 through December 22, 1996.  The 
medical evidence from that time period does not show that the 
veteran's service-connected low back was manifested by either 
severe limitation of motion (Code 5292) or severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief (Code 5293).  


ORDER

A 20 percent rating (but no higher) is warranted for the 
veteran's lumbar spine disability, to include arthritis and 
degenerative disease, from August 21, 1995 through December 
22, 1996, subject to the regulations governing payment of 
monetary awards.


REMAND

The veteran was most recently examined for his service-
connected lumbar spine arthritis and degenerative disc 
disease in May 2004.  Review of the examination report shows 
that it is inadequate in that the findings neither address 
the functional impairment resulting from the veteran's lumbar 
spine disability nor reflect the limitation of function due 
to pain or the loss of motion due to weakened movement, 
excess fatigability or incoordination.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  The examiner did not comment on 
whether or not the veteran exhibited symptoms which may have 
warranted a higher rating under Code 5293 (which was revised 
effective September 23, 2002).  The veteran was notified of 
these changes by letter of October 2002.  The examiner also 
did not mention whether there were any symptoms noted on 
examination which would have been a basis for increase under 
later revisions, effective September 26, 2003, (which provide 
for ratings under Code 5242 for degenerative arthritis of the 
spine, and under Code 5243, for intervertebral disc syndrome.

In light of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should provide the veteran 
full notification of the revised criteria 
for rating back disability that came into 
effect on September 26, 2003.

2.  The RO should then arrange for a VA 
orthopedic examination to determine the 
severity of the veteran's service-
connected low back disorder.  The 
examiner should have the veteran's claims 
file and copies of both the previous and 
the revised criteria for rating diseases 
and injuries of the spine (effective on 
September 23, 2002 and September 26, 
2003) available for review.  The clinical 
findings reported must be sufficiently 
detailed to allow for consideration under 
all applicable criteria (new and old), 
and should include an opinion as to 
whether the disability has resulted in 
incapacitating episodes (as defined in 
the revised rating criteria) (and their 
frequency and duration).  Any indicated 
tests or studies, specifically including 
X-rays and range of motion studies 
(including extension, flexion and 
rotation, expressed in degrees, of the 
thoracolumbar spine) should be completed.  
The examiner should note whether the 
disability is manifested by neurologic 
symptoms (and if so, the nature and 
extent).  The examiner should also 
indicate whether there is ankylosis of 
the entire thoracolumbar spine and, if 
so, whether the ankylosis is favorable or 
unfavorable.  All functional limitations 
resulting from the low back disability 
are to be identified and quantified.  The 
examiner should note whether there is any 
pain, weakened movement, excess 
fatigability, or incoordination on 
movement of the low back.  The rationale 
for any opinion given should be clearly 
stated.

3.  After the development ordered above 
is completed, the RO should re-adjudicate 
the remaining portion of the claim, i.e., 
entitlement to a rating in excess of 20 
percent from December 23, 1996, including 
under the interim revisions in the rating 
criteria (from their effective dates).  
If it remains denied, the RO should issue 
an appropriate SSOC, and give the veteran 
and his representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.  

The purpose of this remand is to assist the veteran in 
development of his claim.  He has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  



	                     
______________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



